    Case 1:20-cv-00107-JRH-BKE Document 18 Filed 04/21/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT       OF GEORGIA
                                AUGUSTA DIVISION




SHIRLEY A. CLARK,


        Plaintiff,

                V.                                       CV 120-107


THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,


        Defendant.




                                     ORDER




        Before the Court is the Parties' stipulation of dismissal

with prejudice.        (Doc. 17.)      All Parties signed the stipulation;

thus, the Court finds dismissal proper under Federal Rule of Civil

Procedure 41(a)(1)(A)(ii).

     IT    IS   THEREFORE   ORDERED    that this     matter   is DISMISSED      WITH


PREJUDICE.       The   Clerk   is   directed   to   TERMINATE   all   motions    and

deadlines and CLOSE this case.          Each party shall bear its own costs

and fees.


     ORDER ENTERED at Augusta, Georgia, this                      day of April,

2021.




                                       J. RANDAL'HALL/ CHIEF JUDGE
                                       united/STATES DISTRICT COURT
                                               !RN district of GEORGIA
